Proceeding under article 78 of the Civil Practice Act to review a determination of the State Rent Administrator. Abraham and Dora Moskowitz, husband and wife, and George Moskowitz, their son, are the co-owners of a two-family house. They, with the son's wife and four-year-old daughter occupy the apartment on the upper floor, and Pusateri occupies the apartment on the lower floor. The landlords applied for a certificate of eviction to obtain the apartment on the lower floor for occupancy by the son and his family. The State Rent Administrator in granting the certificate held that the landlords did not have to show an immediate and compelling necessity but only a desire in good faith to obtain possession for personal occupancy. The Special Term dismissed the proceeding, and the tenant appeals. Order unanimously affirmed, without costs. No opinion. Present — Carswell, Acting P. J., Johnston, Adel, MacCrate and Schmidt, JJ.